DETAILED ACTION
	This Office Action is in response to the amendment filed 08/18/2021.  Claims 14-31 are acknowledged as pending in this application with claims 14-17 and 21-27 being currently amended and claims 28-31 being new.  The rejections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections necessitated by the amendment are presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudeith (US 8,038,581) in view of Wilson (US 6,083,142).
Regarding claim 14, Sudeith teaches a method for manufacturing an artificial climbing structure, the method comprising: providing a framework adapted to support the artificial climbing structure (column 5 lines 10-13); mounting at least one structural panel (28) on the framework (column 5 lines 10-13); providing at least one covering panel (43 or 45) comprising patterns (column 4 line 66- column 5 line 5, column 7 lines 53-64); mounting the at least one covering panel on the at least one structural panel (column 7 lines 55-56); mounting at least one climbing hold (17) directly on the at least one covering panel (see Fig. 6 and 7); and removably fixing the at least one climbing hold to the at least one structural panel through the at least one covering panel (via 32, 33, 35).
Sudeith further teaches “The surface 43 may be fixed by means of adhesive or other fastening means to the base structure 28” (column 7 lines 55-56), but does not specifically disclose the covering 
Regarding claim 15, Sudeith teaches providing the at least one covering panel comprising the patterns comprises: providing at least one covering panel comprising the patterns printed on the at least one covering panel (column 4 line 66- column 5 line 5, column 7 lines 53-64).
Regarding claim 16, Sudeith teaches wherein providing the at least one covering panel comprising the patterns printed on the at least one covering panel comprises: providing the at least one covering panel comprising the patterns printed on the covering panel, the patterns comprising: first patterns arranged to adorn the covering panel (column 4 line 66- column 5 line 5, column 7 lines 53-64); and second patterns arranged to indicate a support surface for each climbing hold (column 3 lines 15-17).
Regarding claim 23, Sudeith teaches providing the framework comprises: providing the framework formed of a material selected from a wood or metallic a metal material (column 5 lines 10-13).
Regarding claim 24, Sudeith teaches mounting the at least one structural panel on the framework comprises: mounting, on the framework, the at least one structural panel formed from a material selected from a wood or a composite material (column 6 lines 1-2).

Regarding claim 26, Sudeith teaches providing the at least one covering panel with at least one through hole (13) facing the at least one threaded insert.
Regarding claim 27, Sudeith teaches an artificial climbing structure, comprising: a framework (column 5 lines 10-13); at least one structural panel (28) mounted on the framework; at least one covering panel (43 or 45) comprising patterns (column 4 line 66- column 5 line 5, column 7 lines 53-64) and mounted on the structural panel (column 7 lines 55-56); and at least one climbing hold (17) directly mounted on the at least one covering panel (see Fig. 6 and 7) and removably fixed to the structural panel through the covering panel (via 32, 33, 35).
Sudeith further teaches “The surface 43 may be fixed by means of adhesive or other fastening means to the base structure 28” (column 7 lines 55-56), but does not specifically disclose the covering panel is removably attached to the structural panel.  Wilson teaches a climbing structure comprising a covering panel (104), which is attached to a structural panel (28) by screws (column 12 lines 4-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a climbing structure taught by Sudeith by attaching the covering panel to the structural panel by screws, as taught by Wilson, in order to provide a system which is easily assembled and disassembled.  Such a modification involves the mere substitution of one well-known attachment mechanism with another to yield predictable results which fail to distinguish the invention over the prior art.
Regarding claims 28-29, Sudeith teaches a method for manufacturing an artificial climbing structure, the method comprising: providing a framework (column 5 lines 10-13) adapted to support the artificial climbing structure; mounting at least one structural panel (28) on the framework; providing at 
Sudeith further teaches “The surface 43 may be fixed by means of adhesive or other fastening means to the base structure 28” (column 7 lines 55-56), but does not specifically disclose the covering panel is removably attached to the structural panel.  Wilson teaches a climbing structure comprising a covering panel (104), which is attached to a structural panel (28) by screws (column 12 lines 4-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a climbing structure taught by Sudeith by attaching the covering panel to the structural panel by screws, as taught by Wilson, in order to provide a system which is easily assembled and disassembled.  Such a modification involves the mere substitution of one well-known attachment mechanism with another to yield predictable results which fail to distinguish the invention over the prior art.
Regarding claims 30-31, Sudeith teaches an artificial climbing structure, comprising: a framework (column 5 lines 10-13); at least one structural panel (28) mounted on the framework; at least one covering panel (43 or 45) comprising patterns (column 4 line 66- column 5 line 5, column 7 lines 53-64) and fixed on the at least one structural panel (column 7 lines 55-56); and at least one climbing hold (17) mounted on the at least one covering panel and removably fixed to the at least one structural panel through the at least one covering panel (via 32, 33, 35).
Sudeith further teaches “The surface 43 may be fixed by means of adhesive or other fastening means to the base structure 28” (column 7 lines 55-56), but does not specifically disclose the covering panel is removably attached to the structural panel.  Wilson teaches a climbing structure comprising a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudeith (US 8,038,581) as applied to claim 14 above, and further in view of Postma (US 2006/0116244).
Sudeith teaches the covering panel “is preferably of a urethane or similar plastic composition” (column 6 lines 4-5), but does not specifically disclose polyvinyl chloride.  Postma teaches a climbing wall comprising a covering panel 102 formed of polyvinyl chloride (PVC) [0020].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Sudeith’s covering panel from polyvinyl chloride, as taught by Postma, because such a modification involves the mere selection of a known material based on its suitability for its intended use and therefore fails to distinguish the invention over the prior art (see MPEP 2144.07).

Allowable Subject Matter
Claims 17-20 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
See previous Office Action for reasons for indicating allowable subject matter.

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but are moot in view of the new grounds of rejection.
Applicant argues that Sudeith does not teach the hand hold 17 being mounted directly on the outer layer 30, but rather discloses an intermediate layer 14.  While this is true of Fig. 5, the embodiment referenced in the previous rejection, Sudeith teaches other embodiments, namely those shown in Figs. 6 and 7, where a hand hold 17 is mounted directly to an outer layer 43 or 45.  The claims are rejected with a new grounds of rejection based on the embodiments of Fig. 6 and 7, as discussed above.
Applicant further argues that Sudeith does not teach the covering panel being removably mounted to the structural panel, but merely discloses “adhesive or mechanical means”.  It is arguable that mechanical fasteners are inherently removable as even fasteners without structures facilitating removal (i.e. threads) can be cut by a tools such as a saw or angle grinder.  However, the cited passage refers to the embodiment relied on in the previous Office Action, and the new grounds of rejection renders the arguments moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784